Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161605                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
                                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 161605
                                                                    COA: 342999
                                                                    Saginaw CC: 17-043735-FC
  GERALD LYNN ALLEN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 17, 2020
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE Part III.B.2 of the judgment of the Court of
  Appeals and we REMAND this case to that court for reconsideration of the defendant’s
  ineffective assistance of counsel claim, based on trial counsel’s failure to call witnesses,
  under the correct standard. The Court of Appeals erred in holding that “[b]ecause Allen
  was not deprived of a substantial defense, trial counsel’s decision not to call Dr. Hicks
  and Dr. Defriez as witnesses at trial did not fall below an objective standard of
  reasonableness and counsel was not ineffective in this respect.” People v Allen, ___
  Mich App ___ (2020), slip op p 10. The defendant was not required to show, in order to
  obtain relief for ineffective assistance of counsel, that trial counsel’s failure to call
  witnesses deprived him of a substantial defense. Rather, a claim of ineffective assistance
  of counsel premised on the failure to call witnesses is analyzed under the same standard
  as all other claims of ineffective assistance of counsel, i.e., a defendant must show that
  “(1) counsel’s performance fell below an objective standard of reasonableness and (2) but
  for counsel’s deficient performance, there is a reasonable probability that the outcome
  would have been different.” People v Trakhtenberg, 493 Mich 38, 51 (2012); see also
  Strickland v Washington, 466 US 668 (1984). On remand, the Court of Appeals shall
  resolve the defendant’s claim of ineffective assistance of counsel under this standard. In
  all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2021
           s0120
                                                                               Clerk